Title: Peter Cardelli to Thomas Jefferson Randolph, 24 October 1819
From: Cardelli, Peter
To: Randolph, Thomas Jefferson


					
						Monsieur
						
							Washington
							24 Octobre 1819
						
					
					Il m’est impossible de m’empecher d’Ecrire encore une foix a Mr Randolf ou a Mr Jefferson n’eyant pas encore aucun renseignement de ma Caisse; Voicy le Congres qui s’aproche je n’est d’autre Experance que sur mes Traveaux; l’infortune m’en veux! …. et les Enemmis sont content et mourmure,!, …. je Vous prie donc par Grace … je Vous prie! . . coutte qui coutte; de me faire la faveur et la Grace de donner vos Ordres pour l’envoyer au Capitain bernard a Richemond, soit sur le Vagon ou par un negre Expres dans une Carrette; en y mettent un peut de Paille en dessous il n’y a pas de danjer.
					Mais affaires sont toutt’énchenes sur ses traveaux dont j’y ai lessé de gagner trois dolar par jour au Capitol, mais si je ne pas le bonneur d’avoir mon Ouvraje allors je ne peut que dire d’Etre misfortuné.—   Je Vous prie Mr Randolf d’une Reponce car sans celá je crois que je me deciderai a Venir la Chercher moi mêmme quand mêmme je ne soit pas de depanser beaucoup d’arjent dans se maument etc—
					
						Pardonez a ma necessité et en presentent Mais Respect.
						suis le tres humle serviteur
						
							Pr Cardelli
							au
							Capitol
						
					
				 
					Editors’ Translation
					
						
							Sir
							
								Washington
								 24 October 1819
							
						
						Having as yet received no information about my box, I cannot help but write once again to Mr. Randolph or to Mr. Jefferson. The opening of Congress is approaching, and I have no other hope but in my work. Misfortune pursues me! …. and the enemies are happy and furtively gossiping! …. I beseech you for pity’s sake … I beseech you! . . whatever the cost, do me the favor and the grace to order that it be sent to Captain Bernard in Richmond, either on the wagon or expedited by a negro on a cart; there is no danger, if a little straw is placed under it.
						
						My affairs are all tied up in these productions, on account of which I forfeited earning three dollars a day at the Capitol, but if I am not lucky enough to obtain my work then I can only say that I am unfortunate.—   I beseech you for a reply, Mr. Randolph, because without it I believe I will decide to come and get it myself, although I cannot afford to spend much money at this time, etc.—
						
							Forgive my need and presenting my respects.
							I am your very humble servant
							
								Pr Cardelli
								at the
								Capitol
							
						
					
				